Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 03, 2020

The Court of Appeals hereby passes the following order:

A20A1856. MIKE REDFORD v. THERESA REDFORD.

      Mike Redford filed this civil action against his ex-wife, seeking among other
things a change of custody for the parties’ children. When he filed the action, Redford
was incarcerated in the Douglas County Jail; he is now confined at Calhoun State
Prison. The trial court dismissed Redford’s petition to change custody, ruling that it
lacked jurisdiction because the children are now adults. Redford then filed this direct
appeal. We, however, lack jurisdiction.
      Under the Prison Litigation Reform Act, any appeal in a civil case initiated by
a prisoner must come by discretionary application. See OCGA § 42-12-8; Jones v.
Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). Because Redford was
incarcerated when he initiated this action, he was required to file an application for
discretionary appeal to seek review of the trial court’s order. See In the Interest of K.
W., 233 Ga. App. 140, 140-141 (1) (503 SE2d 394) (1998). “Compliance with the
discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Redford’s failure to follow
the proper appellate procedure deprives us of jurisdiction over this appeal, which is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/03/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.